SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 4, 2013 AEROCENTURY CORP. (Exact name of Registrant as specified in its charter) Delaware 94-3263974 (State of Incorporation) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, CA 94010 (Address of principal executive offices including Zip Code) 650-340-1888 (Registrant's telephone number, including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁯ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁯ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁯ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁯ Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c) Item 1.01 Entry into a Material Definitive Agreement Item 2.01 Completion of Acquisition or Disposition of Assets On November 4, 2013, AeroCentury Corp. (the "Company") purchased a Bombardier CRJ 705 Aircraft (the "Aircraft") from an unrelated third party seller, Wells Fargo Bank, Northwest, N.A. not in its individual capacity, but asowner-trustee("Owner") pursuant to an Aircraft Purchase and Sale Agreement between the Company, the Owner, and AerLift Aircraft Leasing Limited, as owner participant. The purchase price for the Aircraft was $17,100,000 and was paid in cash by theCompanyat closing. In connection with the purchase, the Company was assigned the Owner'slessor position under a lease for the aircraft to a regional airline. Item 2.02 Results of Operation and Financial Condition On November8, 2013, the Company announced via press release the Company's results for its third quarterendedSeptember 30, 2013. A copy of the Company's press release disclosing these resultsis attached as Exhibit 99.1. Thisitemandand the attached exhibit are provided under Item 2.02 of Form 8-K and are furnished to, but not filed with, the Securities and Exchange Commission. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following Exhibitis being furnished with this Form 8-K: Exhibit No.
